Citation Nr: 0916172	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-37 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD), from the initial grant 
of service connection.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from May 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the RO which 
granted service connection for PTSD and assigned a 30 percent 
evaluation; effective from September 21, 2004, the date of 
receipt of claim.  38 C.F.R. § 3.400(b)(2).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the Veteran's 
symptoms for PTSD are productive of occupational and social 
impairment with reduced reliability and productivity, and 
more nearly approximate the degree of occupational and social 
impairment contemplated by a 50 percent schedular rating, and 
no higher.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, and no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.130, Part 4, Diagnostic Codes 9411-9440 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

Prior to initial adjudication of the claim, a letter dated in 
October 2004, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini II, supra; Dingess, supra.  

The Board has considered the recent holding of the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") that for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder, or of greater interference with 
work or activities of daily life is required to support a 
claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 
128, (2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  In line with the above 
reasoning, Vazquez-Flores does not apply to initial rating 
claims because VA's VCAA notice obligation was satisfied when 
the RO granted the Veteran's claim for service connection.  

The Veteran's service treatment records and all VA and 
available private medical records have been obtained and 
associated with the claims file.  The Veteran was examined by 
VA during the pendency of this appeal and was afforded an 
opportunity to testify at a personal hearing, but declined.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

In light of the favorable decision to assign the Veteran the 
evaluation requested for his service-connected PTSD, the 
Board finds that any VA deficiency in complying with VCAA is 
harmless error and that no useful purpose would be served by 
remanding the appeal to the RO.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



Increased Rating Claims

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

As noted above, this appeal arises from an original claim for 
compensation benefits and a May 2005 rating decision which 
granted service connection at a 30 percent evaluation for 
PTSD, effective from September 21, 2004, the date of receipt 
of the Veteran's claim.  38 C.F.R. § 3.400(b)(2)(i) (2008).  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Where PTSD results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is awarded.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

Factual Background & Analysis

In the instant case, the Veteran contends that his PTSD 
symptoms are more compatible with the criteria for a 50 
percent evaluation and believes that he should be assigned a 
50 percent rating for his service-connected disability, 
effective from the grant of service connection.  

Upon review of the evidentiary record, the Board notes that 
the Veteran's complaints and the clinical findings on the 
April 2005 VA examination and the various VA and private 
outpatient notes during the pendency of this appeal were not 
materially different.  While the Veteran reported depression, 
mood changes, and isolative behavior, the medical reports 
showed that he was consistently alert and well-oriented, and 
that his speech was always coherent and goal directed.  There 
was no evidence of gross cognitive impairment or any suicidal 
or homicidal ideations, and the Veteran interacted and 
related appropriately with all of his healthcare providers 
and examiners.  

When examined by VA in April 2005, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's complaints, medical history, and 
clinical findings.  The Veteran reported intrusive thoughts, 
nightmares, startled response, and survivor guilt, 
particularly concerning a close friend who joined the service 
with the Veteran but was killed in Vietnam before the Veteran 
arrived in-country.  The Veteran worked for the same company 
for over 30 years and retired in 2002.  On mental status 
examination, the Veteran was alert, coherent and well-
oriented.  He denied any suicidal or homicidal ideations or 
any visual or auditory hallucinations.  He reported 
nightmares three to four times a week and difficulty with his 
memory, but denied any panic attacks.  He reported that he 
worried a lot and felt guilty about the death of his best 
friend in Vietnam.  The scores on psychological tests were 
consistent with the diagnosis for PTSD and did not reflect 
exaggeration of symptomatology.  The diagnosis was PTSD, and 
the Global Assessment of Functioning (GAF) score was 70.  

The evidentiary record includes numerous VA and private notes 
showing treatment for psychiatric problems beginning in 1981, 
though most of the reports were for treatment from 2001 to 
2006.  The private records showed that the Veteran was 
started on medications in 1994 with some improvement, though 
he continued to experience nightmares and intrusive thoughts 
despite several changes in his medications.  The clinical 
findings on a VA outpatient note in October 2005 were 
essentially the same as on the April 2005 VA examination 
report and showed that the Veteran was alert and well-
oriented.  His speech was normal in rate and volume and his 
mood was slightly anxious.  His affect was congruent to his 
mood; his memory and judgment were good, and his thoughts 
were goal directed.  The impression was PTSD, and the GAF 
score was 60.  

The clinical findings on VA outpatient notes in February and 
August 2006, were not materially different and showed that 
the Veteran was alert and well-oriented.  His mood was 
anxious and his affect was not labile and was appropriate to 
thought content.  He was casually dressed and cooperative 
throughout the interview, and there was no evidence of 
psychomotor agitation or retardation.  The Veteran sat in the 
chair sideways to keep an eye on the door and was 
hypervigilant, but was responsive and cooperative throughout 
the interview.  The Veteran reported that his medications 
worked well and that his depression was stable, but that he 
was having more dreams and wondered if it might be due to his 
medications.  Overall, he was satisfied and wanted to 
continue with the same medications (Prozac 40 mg. mg/day and 
Trazodone 150 mg at night).  The impression on both 
outpatient notes was PTSD and the GAF score was 58.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 51 
to 60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score between 61 and 70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational or school functioning (e.g., 
occasional truancy, or theft with the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  However, the Board is 
not required to assign a rating based merely on such score.  

As indicated above, the clinical findings on the VA 
examination and VA and private outpatient notes during the 
pendency of the appeal were not materially different.  The 
Veteran has reported symptoms of depression, nightmares, 
startled response, and survivor guilt.  Mental status 
findings also showed that he was cooperative, alert, and well 
oriented on examination.  His memory was intact and his 
speech was coherent, logical, and goal directed.  There was 
no evidence of any suicidal or homicidal ideations or any 
psychosis.  The Veteran has been married for over 40 years 
and has maintained a good relationship with his wife and four 
grown children.  He reported that he goes out to diner with 
his wife occasionally, but does not like to be around crowds.  
The records indicated that the Veteran has felt less stress 
since retiring in 2002 (see June 2004 private note), but that 
he continues to require medication to keep his symptoms under 
control.  

While the evidence suggests that the Veteran has been able to 
control his symptoms to some extent over the years, the Board 
does not discount the effect of his nightmares, 
hypervigilance, and depression on his daily life.  His wife 
reported that the Veteran always had difficulty interacting 
with people and isolated himself to some extent, and that he 
has displayed periods of frustration and mood disturbance for 
many years.  However, the fact that the Veteran has shown 
some improvement in dealing with his symptoms with medication 
does not diminish the degree of his psychiatric impairment.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  The material question at issue is whether the 
Veteran has sufficient occupational and social impairment to 
disrupt his performance of occupational tasks to the extent 
set forth in the rating criteria described above for a higher 
evaluation of 50 percent or greater at any time during the 
pendency of this appeal.  38 C.F.R. § 4.130 (2008).  

After reviewing the evidence of record, the Board concludes 
that the Veteran's psychiatric disability picture more 
closely approximates the criteria for a 50 percent schedular 
rating, and no higher.  

However, the evidence does not show that the Veteran's 
symptomatology was reflective of the severity and persistence 
to warrant an evaluation in excess of 50 percent under the 
criteria discussed above.  The medical evidence of record 
does not reflect any impairment of thought process or 
communication, inappropriate behavior, actual danger of 
hurting himself or others, or an inability to perform the 
routine activities of daily living.  He has never displayed 
any evidence of disorientation or any impairment of memory.  
He is well-oriented and his thought processes are logical and 
goal directed.  

The Veteran does not demonstrate occupational and social 
impairment due to symptoms related to PTSD, such as, 
obsessional rituals which interfere with routine activities; 
intermittent, illogical, obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.  

Finally, the Veteran has been assigned a 50 percent 
evaluation for his PTSD based on the clinical and diagnostic 
findings demonstrated on examination and evaluations during 
the pendency of his appeal.  The evidence does not show, 
however, that his disability has been more or less disabling 
than reflected in the 50 percent evaluation assigned at 
anytime during the pendency of this appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  


ORDER

An initial schedular evaluation of 50 percent, and no 
greater, for PTSD is granted, subject to VA laws and 
regulation concerning payment of monetary benefits.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


